Exhibit 99.1 Consolidated Financial Statements CommX Holdings, Inc. Years Ended December 31, 2010 and 2009 Independent Accountants’ Report CommX Holdings, Inc. Consolidated Financial Statements Years Ended December 31, 2010 and 2009 Contents Independent Accountants’ Report on Consolidated Financial Statements 1 Consolidated Financial Statements: Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6-12 Independent Accountants’ Report Board of Directors CommX Holdings, Inc. Tampa, Florida We have audited the accompanying consolidated balance sheets of CommX Holdings, Inc. (the “Company”) as of December 31, 2010 and 2009 and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the management of the Company.Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.These standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CommX Holdings, Inc. as of December 31, 2010 and 2009and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Pender Newkirk & Company LLP Certified Public Accountants Tampa, Florida August 23, 2011 1 CommX Holdings, Inc. Consolidated Balance Sheets December 31, Assets Current assets: Cash $ $ Accounts receivable, trade net of allowance for doubtful accounts of approximately $100,563 and $66,072 as of December 31, 2010 and 2009, respectively Other current assets - Total current assets Long-term assets: Property and equipment, net of accumulated depreciation Other long-term assets Total long-term assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Long-term liabilities: Other liabilities Stockholders' equity: Series A Preferred Stock; no par value, 5,000,000 shares authorized; 3,150,000 shares issued and outstanding at December 31, 2010 and 2009 Series B Preferred Stock; no par value, 10,000,000 shares authorized; 5,782,800 shares issued and outstanding at December 31, 2010 and 2009 Common stock; no par value, 15,000,000 shares authorized; 14,524,927 and 13,726,927 shares issued and outstanding at December 31, 2010 and 2009, respectively Stock subscription receivable ) ) Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 CommX Holdings, Inc. Consolidated Statements of Operations Year Ended December 31, Revenues $ $ Cost of operations Gross profit Selling, general and administrative expenses Loss from operations ) ) Other (expense) income: Interest ) Other income - ) Net loss $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. 3 CommX Holdings, Inc. Consolidated Statements of Stockholders' Equity Series A Preferred Stock Series B Preferred Stock Common Stock Subscription Accumulated Shares Amount Shares Amount Shares Amount Receivable Deficit Total Balance, December 31, 2008 $ ) $ ) $ ) Common stock issued for services ($.50 per share) Common stock issued for interest ($.50 per share) Warrants issued with debt Exercise of warrants into common stock ($.01 exercise price) Conversion of debt for preferred stock Net loss ) ) Balance, December 31, 2009 $ ) $ ) $ Common stock issued for services ($.50 per share) Net loss ) ) Balance, December 31, 2010 $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 4 CommX Holdings, Inc. Consolidated Statements of Cash Flows Year Ended December 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation and amortization Stock compensation expense Stock issued for interest - Amortization of debt discount - Provision for bad debt (Increase) decrease in: Account receivable ) Other current assets ) ) Increase (decrease) in: Account payable and accrued expenses ) Deferred revenue and other liabilities ) ) Total adjustments Net cash provided (used) by operating activities ) Investing activities Purchase of property and equipment ) - Net cash used by investing activities ) - Financing activities Exercise of warrants for common stock - Net increase in debt converted to preferred stock - Net cash provided by financing activities - Net increase (decrease) in cash ) Cash at beginning of year Cash at end of year $ $ Supplemental disclosures of noncash and financing activities: Conversion of stockholder debt to Series A preferred stock $
